                 UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF INDIANA
                       SOUTH BEND DIVISION
IN RE:                            CASE NO. 18-31804
ROSALIND M. BRADFORD-CUTTS        CHAPTER 7

                   Debtor(s).

                       PRELIMINARY INVENTORY REPORT
                     AND REQUEST FOR NOTICE TO CREDITORS

       COMES NOW J. Richard Ransel, Chapter 7 Trustee, and respectfully shows to the Court
as follows:
       1. That I am the Trustee for the above-captioned Debtor(s).
       2. That as Trustee, I anticipate receiving the proceeds of the debtor’s tax refund and adopt
the same as my preliminary inventory.
       3. Pursuant to Federal Rule of Bankruptcy Procedure 3002 (c)(5), I request that the
Bankruptcy Clerk notify creditors that a payment of dividend appears possible in this case.

                                              /s/ J. Richard Ransel
                                             J. Richard Ransel
                                             THORNE•GRODNIK, LLP
                                             228 West High Street
                                             Elkhart, IN 46516
                                             (574) 294-7473
                                             jransel@tglaw.us

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and complete copy of the above and foregoing
Preliminary Inventory Report and Request for Notice to Creditors was served upon the following
on December 10, 2018, via electronic transmission:

Susan J. Roberts, Assistant U.S. Trustee
555 One Michiana Square Building
100 East Wayne
South Bend, IN 46601
                                                             /s/ J. Richard Ransel
                                                            J. Richard Ransel
